Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161015                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 161015
                                                                    COA: 351869
                                                                    Wayne CC: 18-003933-FH
  THOMAS McMICHAEL III,
          Defendant-Appellant.

  _________________________________________/

         By order of September 8, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 22, 2020 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration as on leave
  granted. Among the issues to be considered, the Court of Appeals shall address whether
  the defendant is entitled to withdraw his plea in light of People v Warren, 505 Mich 196
  (2020).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           p0120
                                                                               Clerk